FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingMarch 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of a change in interests in the Ordinary Shares of GlaxoSmithKline plc in respect of the under-mentioned Director:- Under the rules of the Company's Annual Investment Plan, the following award was automatically exercised at a price of 1424.25 pence per Ordinary Share on 19 March 2012. Director Number of Ordinary Share Dr M M Slaoui The Company and the above-mentioned Director were advised of this transaction on 21 March 2012. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 22 March 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:March 22,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
